Citation Nr: 1809914	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-43 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.3.21 for peripheral neuropathy of the right lower extremity.

2. Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.3.21 for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in March 2016, at which time the Board increased the Veteran's schedular rating in each lower extremity to 20 percent. The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC). In a June 2017 decision, the Court remanded the case to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an extraschedular evaluation for peripheral neuropathy of the bilateral lower extremities. When the case was previously before the Board, the Board determined that an extraschedular analysis was not warranted because the possibility of an extraschedular evaluation had not been claimed by the Veteran or reasonably raised by the record. Upon appeal to CAVC, the Court found that statements made by the Veteran and his representative were sufficient to raise the issue of extraschedular evaluation and remanded to the Board for extraschedular analysis. 

In July 2013 the Veteran submitted a statement in support of claim that said, "Chronic fatigue. I sleep average of 13-14 hours each night. During waking hours, I usually lay down. I can only do some household chores a little at a time. I was admitted to E.R. twice in last 90 days. Once by ambulance and once by car." In December 2015, the Veteran's representative submitted a statement asserting that the Veteran's bilateral peripheral neuropathy was the cause of the Veteran's emergency room visits. The hospital records from the Veteran's emergency room visits are not of record. Without the hospital records, the Board cannot address the alleged link between the Veteran's bilateral peripheral neuropathy and his hospital stays. Therefore, remand is necessary to associate the hospital records with the file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify all sources of treatment he has received for his claimed peripheral neuropathy symptoms and that he provide any releases necessary for VA to secure records of such treatment, including hospital records from the Veteran's emergency room visits in 2013. Reasonable efforts should be made to obtain all such treatment records so identified or authorized for release.

2.  The AOJ should undertake development to determine if there has been frequent periods of hospitalization.  In addition, the AOJ should undertake development to determine if there has been marked interference with employment.

3.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




